Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1-3, 6-8, 12-13, 15-17, 19 & 22-23) and cancellations (claim 11) filed (04/18/2022) have been carefully considered. After carefully reviewing applicant amendments, prior art references and claim limitations, amendments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 13 & 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 13 & 19 that includes: 
Claim 1:
…
“
obtain detection data indicative of objects detected by two or more sensors of a host system, wherein the detection data includes camera detection data indicative of at least one of a two or three dimensional image of the detected objects and lidar detection data indicative of depths of the detected objects; and automatically merge the detection data from the two or more sensors to define final bounding shapes for the detected objects without any input from a user of the compute device that is received after obtention of the detection data, wherein to merge the detection data from the two or more sensors to define the final bounding shapes for the detected objects comprises: identify, based on the camera detection data, a first initial bounding box shape for each of the detected objects; identify, based on the lidar detection data, a second initial bounding box shape for each of the detected objects; and define the final bounding shapes for the detected objects based on the first initial bounding box shape for each of the detected objects and the second initial bounding box shape for each of the detected objects, wherein to merge the detection data from the two or more sensors comprises to apply a belief function that produces a degree of belief that multiple bounding boxes refer to the same object.
”
Claim 13:
…
“
One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to: obtain detection data indicative of objects detected by each of two or more sensors of a host system, wherein the detection data includes camera detection data indicative of at least one of a two or three dimensional image of the detected objects and lidar detection data indicative of depths of the detected objects; and merge the detection data from the two or more sensors to define final bounding shapes for the detected objects, wherein to merge the detection data from the  two or more sensors comprises to apply a belief function that produces a degree of belief that multiple bounding boxes refer to the same object.
”
Claim 19:
…
“
A method comprising: obtaining, by a compute device, detection data indicative of objects detected by two or more sensors of a host system, wherein the detection data includes camera detection data indicative of at least one of a two or three dimensional image of the detected objects and lidar detection data indicative of depths of the detected objects; and merging, by the compute device, the detection data from the two or more sensors to define final bounding shapes for the detected objects, wherein to merge the detection data from the two or more sensors to define final bounding shapes for the detected objects, wherein to merge the detection data from the two or more sensors to define final bounding shapes for the detected objects, wherein to merge the detection data from the two or more sensors comprises to apply a belief function that produces a degree of belief that multiple bounding boxes refer to the same object.
”
Regarding dependent claims 2-8, 10, 12, 15-17 & 22-23 these claims are allowed because of their dependence on independent claims 1, 13 & 19 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661